Citation Nr: 1644984	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  98-17 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity, as secondary to a service connected lumbosacral strain. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION
The Veteran served on active duty from December 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In March 2007 and January 2010, the Board inter alia denied the Veteran s claim for a rating in excess of 20 percent for lumbosacral strain on an extraschedular basis and remanded the issues of entitlement to an initial rating in excess of 30 percent for PTSD and an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court), and pursuant to Joint Motion for Remand (JMR), the Court issued an Order in August 2010 which vacated and remanded the Board's January 2010 decision to the extent that it did not consider whether the Veteran was entitled to a total disability evaluation based on individual unemployability.  The Board was directed by the JMR to consider the total disability evaluation based on individual unemployability claim.  The JMR found that the Veteran had abandoned his claim for a rating in excess of 20 percent for lumbosacral spine on an extraschedular basis.

Thereafter, in November 2010 and February 2012, the Board again remanded the Veteran's claims for further evidentiary development

The Veteran testified before the Board in August 2011 and December 2011.  Transcripts of the hearings are of record.

In February 2016, the Veteran submitted additional evidence directly to the Board; he also submitted a waiver of local consideration of the evidence at that time.  This waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2015).

The issues of entitlement to service connection for tinnitus; bilateral knee and; epigastric pain, claimed as gastritis, have been developed for appeal, but not yet certified to the Board.  As these issues have not yet been certified to the Board and the RO is still taking action on them, the Board will not accept jurisdiction over them at this time; rather, they will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board acknowledges that the Veteran's claims have been remanded several times, and the Board is apologetic to the Veteran for additional delay.  However, a remand is necessary for further development.

As to the increased rating claim for PTSD, the claim was most recently remanded in February 2012 to, among other things, obtain a VA examination to assess the severity of the Veteran's PTSD.   In August 2014, the Veteran was afforded a VA examination to determine the severity of his service-connected PTSD.  The VA examiner found that the Veteran's PTSD was in remission.  Importantly, the examiner included little details of the Veteran's history and failed to document any of his psychiatric symptoms, to include other diagnoses of record other than PTSD, such as major depression.  Moreover, the VA examiner indicated that he reviewed the claims file and that private medical treatment records were absent any documentation or complaints of PTSD symptoms.  However, two private psychiatric reports reflect PTSD symptoms, complaints, and treatment. 

Subsequently, in a June 2015 private addendum opinion, a private psychiatrist indicated that she reviewed the August 2014 VA examination report and disagreed with the examiner's conclusion that the Veteran's PTSD was in remission.  To support her findings, she cited to three private examination reports that were conducted in March 2015 and June 2015 that documented the Veteran's psychiatric diagnoses and his current symptoms.  These private examination reports are not associated with the claims file. 

Based on these facts, the Board finds that a remand is necessary to obtain a VA examination to assess the current severity of the Veteran's PTSD and to obtain any outstanding treatment records.  

With regards to the radiculopathy of the left lower extremity and TDIU claims, the Veteran claims that he is unable to obtain employment due to his service-connected disabilities, namely his service-connected back disability.

During a private interview with C.K. Wood, Ph.D., CRC, CDMS, the Veteran reported that he was employed as a truck driver for many years.  He stated that he was unable to continue his employment as a truck driver due to his back disability.  He indicated that he injured his back during the course of his employment and received workers compensation.  

The Veteran's workers' compensation records have not been associated with the claims file.  Accordingly, the Board finds that upon remand the Veteran's workers' compensation records should be obtained.  38 C.F.R. § 3.159(c)(2) (2015); see Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Lastly, the most recent supplemental statement of the case indicates that VA treatment records are current through June 2014.  However, a review of the claims file shows that VA treatment records are only current up to May 2013.  Therefore, upon remand outstanding VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain records of private psychiatric treatment from Dr. M. R. Rosario; H. F. Bermudez, LPN.; and N. M. L. Rivera, LPN.  See June 2015 private addendum opinion by C.M. Romey, Ph.D.  All such available documents should be associated with the claims file.

2.  Obtain records of treatment that the Veteran may have received at any VA health care facility since May 2013.  

3.  Following any necessary information and authorization from the Veteran, request workers compensation records regarding his post-service injury around 1992.  All records obtained or any responses received must be associated with the claims file. 

Any efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

4.  Then schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.  The examiner should provide a thorough discussion as to any functional impact caused by PTSD.

5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015). The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


